DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 7 and 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 7 recites the limitation "the multi-filaments of the second yarn system" (emphasis added).  There is insufficient antecedent basis for this limitation in the claim.  Based on claim 3, it appears this should read as "monofilaments".
Claim 14 recites the limitation "the monofilaments of the second yarn system".  There is insufficient antecedent basis for this limitation in the claim. Based on claim 12, it appears this should read as "multi-filaments".

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Despault (US 2007/0254546).

Claim 13: A fill density for the yarn systems of 80% or greater (90%, 102%) is disclosed in paragraph [0078]. 
Claim 14:  The monofilaments of the second yarn system have a fill density of 20% or less.(0%)
Claim 15: The low melt temperature adhesive may comprise nylon (paragraph [0064]).

2.	Claims 12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by           Lee (US 2016/0069022).
Claim 12:  Lee discloses a seamed press felt.  The press felt (Figure 24) includes a non-woven base fabric (Figures 7-9) , equivalently a non-woven backing layer.  The non-woven base fabric comprises a layer of a first yarn system ("first generally planar yarn assembly")  including yarns 110 of a first array 115 (paragraphs [0084], [0093], [0094]), and a layer of a second yarn system ("second generally planar yarn assembly" ) yarns 210 of a second array 215 (paragraphs [0086], [0100], 0101]) oriented transverse to the first yarn system. The first and second yarn 
Claim 15: The low melt temperature adhesive comprise copolyamide (paragraph [0097]).

Allowable Subject Matter
Claims 1-6, 8-11 and 16-19 are allowed.  Claim 7 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) above.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-11:  In a seamed press felt comprising: a non-woven base fabric material formed of a first fabric structure, the first fabric structure including an array of MD yarns connected to at least one layer of a hot melt adhesive web material and to at least one layer of a backing, the non-woven base fabric material arranged in two superimposed layers joined by the MD oriented yarns at CD oriented fold regions at each of two opposing ends thereof, the MD oriented yarns forming uniform loops at the fold regions to define a channel extending the CD width of the press felt, and a pintle extending through the channel defined by intermeshing the loops from the two opposing ends to form a seam, further comprising a second fabric structure including an array of parallel yarns, located interior to the two superimposed layers of base fabric and oriented such that the parallel yarns of the array are oriented in the CD of the press felt, the prior art does not disclose or suggest a backing that is a non-woven backing that includes a layer of a first yarn system and a layer of a second yarn system oriented transverse to the first yarn system, wherein at least one of the first and second yarn systems includes a low melt temperature adhesive that is heat activated and binds the first and second yarn systems together.   
.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC HUG whose telephone number is (571)272-1192. The examiner can normally be reached Tu-Th 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric Hug/Primary Examiner, Art Unit 1748